IN THE SUPREME COURT OF THE STATE OF NEVADA


                  AJAY BOURI; APPAREL DIRECT LLC;                       No. 82775
                  FEATURE LLC; FEATURE, INC.;
                  EDWARD LUERA; LUERA HOLDINGS
                  LIMITED; AARON WHITE; AND IKON
                  FEATURE LLC,
                                                                        FILED
                            Petitioners,                                 AUG 2 4 2021
                       vs.                                                     A. BRCMN
                  THE EIGHTH JUDICIAL DISTRICT                                PREME COURT

                  COURT OF THE STATE OF NEVADA,                                CLERIC
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE
                  TIMOTHY C. WILLIAMS, DISTRICT
                  JUDGE,
                            Respondents,
                        and
                  IN THE ROOM LLC; AND KEITH A.
                  IAVAZZI,
                            Real Parties in Interest.

                                     ORDER DISMISSING PETITION

                             Pursuant to the stipulation of the parties, and cause appearing,
                  this petition is disrnissed. The parties shall bear their own costs and
                  attorney fees. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUP1REM.,COJRT
                                                           ELIZABE A. OW

                                                           BY:




 SUPREME COURT
      oF
    NEVADA


CLERK'S ORDER

 to) 1447 ageta
                 cc:   Hon. Timothy C. Williams, District Judge
                       Parsons Behle & Latimer/Salt Lake City
                       Humphrey Law PLLC
                       Parsons Behle & Latimer/Reno
                       McDonald Carano LLP/Las Vegas
                       Sklar Williams LLP
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

                                                    2